Per Curiam.  In response to appellant’s motion to lift the stay in the above-styled case, now docketed in the court of appeals, and to consolidate with NationsBank v. Murray Guard, case no. 99-891, filed with this court, we deny the motion without prejudice. We recognize that the similarity of the two cases, each arising from substantially the same set of facts, presents a potential for inconsistent decisions, and for that reason, we are reassigning case no. 99-515 to this court, without consolidating the two cases at this time. Motion denied. GLAZE, and Imber, JJ., not participating.